Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 6, 2000 (People v Nunez, 270 AD2d 289), affirming a judgment of the Supreme Court, Queens County, rendered December 16, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745). Ritter, J.P., O’Brien, Goldstein and H. Miller, JJ., concur.